Case: 17-60185      Document: 00514357934         Page: 1    Date Filed: 02/22/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                       United States Court of Appeals

                                    No. 17-60185
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                     February 22, 2018
                                                                         Lyle W. Cayce
ROBERTO RODOLFO GUARDADO-LOPEZ,                                               Clerk


                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A071 886 325


Before BENAVIDES, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM: *
       Roberto Rodolfo Guardado-Lopez petitions for review of the decision of
the Board of Immigration Appeals (BIA) dismissing his appeal of the order of
the Immigration Judge (IJ) denying him asylum, withholding of removal, and
Convention Against Torture (CAT) relief. As the BIA resolved the merits of
Guardado-Lopez’s appeal, its decision constitutes a final reviewable order
despite that the BIA remanded to the IJ for further proceedings as to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60185    Document: 00514357934       Page: 2   Date Filed: 02/22/2018


                                 No. 17-60185

Guardado-Lopez’s request for voluntary departure.           See Holguin-Mendoza
v. Lynch, 835 F.3d 508, 509 (5th Cir. 2016). Since the BIA relied in substantial
part on the IJ’s order, we may consider the reasoning of both the BIA and the
IJ. See Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009).
      Guardado-Lopez does not challenge the BIA’s dismissal of his asylum
claim as untimely; accordingly, he has abandoned this claim. See Soadjede
v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). We review for substantial
evidence the determination that an alien is not eligible for withholding of
removal or CAT relief. Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
Under this standard, we may not reverse a factual finding unless the evidence
compels it. Wang, 569 F.3d at 537. Guardado-Lopez must carry the burden of
demonstrating that the evidence compels a contrary conclusion. See Zhao
v. Gonzales, 404 F.3d 295, 306 (5th Cir. 2005).
      To obtain withholding of removal, an applicant must “‘establish that his
or her life or freedom would be threatened in the proposed country of removal
on account of race, religion, nationality, membership in a particular social
group, or political opinion.’” Ramirez-Mejia v. Lynch, 794 F.3d 485, 492 (5th
Cir. 2015) (quoting 8 C.F.R. § 1208.16(b)).       As Guardado-Lopez does not
meaningfully address the BIA’s determination that he did not establish that
he would be persecuted on account of his familial ties if he were returned to
Honduras, he fails to show that the denial of withholding of removal is
unsupported by substantial evidence. See Zhang, 432 F.3d at 344. We lack
jurisdiction to consider Guardado-Lopez’s claims that the denial of CAT relief
violates his due process rights since the procedural errors he alleges were
correctable by, but not exhausted before, the BIA. See Roy v. Ashcroft, 389 F.3d
132, 137 (5th Cir. 2004).




                                       2
   Case: 17-60185   Document: 00514357934   Page: 3   Date Filed: 02/22/2018


                             No. 17-60185

    The petition for review is DISMISSED IN PART for lack of jurisdiction
and DENIED IN PART.




                                   3